Dear Mr. Johnson:
We received your request for an opinion.  Specifically, you inquire as to the naming of a building after a living family, rather than one living individual.
LA-R.S. 14:316 pertains to the naming of public buildings.  This statute prohibits the naming of any public building which is built, constructed, and maintained, in whole or in part, with public funds in honor of any living person.  It is the legislative intent to prohibit public buildings from being named after living people, which conceivably includes a living family.  It is not a remedy to reduce a name to the surname in order to circumvent the existing law.
Attorney General Opinion No. 86-814  recognized that LA-R.S. 14:316 is a criminal statute which must be strictly construed, and concluded that aportion (emphasis added) of a public building, such a library within a school building, may be named for a living person.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             __________________________ ANN EVANS WALL Assistant Attorney General
RPI/AEW;dsc
Dear Ms. Loving:                     may be named for a living person.
You have requested our opinion as to the legality of recognizing a living person by dedicating the library of a school in his honor.
La.R.S. 14:316 states that "No public building . . . shall be named in honor of any living person." This is criminal statute and as such must be strictly construed.
Therefore, it is the opinion of this office that a portion of a public building, such as a library within a school building, may be named for a living person.
If you have any further questions on this or any other matter, please advise.
Sincerely,
                                     WILLIAM J. GUSTE, JR. Attorney General
                                     BY: ______________________ DAVID G. SANDERS Assistant Attorney General